Exhibit 10.42

THE GOLDMAN SACHS AMENDED AND RESTATED

STOCK INCENTIVE PLAN (2013)

        YEAR-END RESTRICTED STOCK AWARD

This Award Agreement sets forth the terms and conditions of the         Year-End
Restricted Stock Award (this “Award”) granted to you under The Goldman Sachs
Amended and Restated Stock Incentive Plan (2013) (the “Plan”).

1. The Plan. This Award is made pursuant to the Plan, the terms of which are
incorporated in this Award Agreement. Capitalized terms used in this Award
Agreement that are not defined in this Award Agreement have the meanings as used
or defined in the Plan. References in this Award Agreement to any specific Plan
provision shall not be construed as limiting the applicability of any other Plan
provision.

2. Award. This Award is made up of Restricted Shares. A Restricted Share is a
share of Common Stock (a “Share”) delivered under the Plan that is subject to
certain transfer restrictions and other terms and conditions described in this
Award Agreement. The number of Restricted Shares subject to this Award is set
forth in the Award Statement delivered to you and is comprised of the number of
Restricted Shares designated on your Award Statement as “        Year-End
Restricted Stock” and “        Year-End Supplemental Restricted Stock.” The
Restricted Shares that are designated on your Award Statement as
“        Year-End Restricted Stock” (and not “        Year-End Supplemental
Restricted Stock”) are referred to in this Award Agreement as “Base Restricted
Shares.” The Restricted Shares that are designated on your Award Statement as
“        Year-End Supplemental Restricted Stock” are referred to in this Award
Agreement as “Supplemental Restricted Shares.” Unless otherwise provided, all
references to “Restricted Shares” in this Award Agreement include both the
Shares that are designated on your Award Statement as “        Year-End
Restricted Stock” and the Shares that are designated on your Award Statement as
“        Year-End Supplemental Restricted Stock. (For the avoidance of doubt,
this Award Agreement does not govern the terms and conditions of the Restricted
Shares designated on your Award Statement as “        Year-End Short-Term
Restricted Stock,” which are addressed separately in the         Year-End
Short-Term Restricted Stock Award Agreement.) This Award is conditioned upon
your granting to the Firm the full power and authority to register the
Restricted Shares in its or its designee’s name and authorizing the Firm or its
designee to sell, assign or transfer any Restricted Shares in the event of
forfeiture of your Restricted Shares. Unless otherwise determined by the Firm,
this Award is conditioned upon your filing an election with the Internal Revenue
Service within 30 days of the grant of your Restricted Shares, electing pursuant
to Section 83(b) of the Code to be taxed currently on the fair market value of
the Restricted Shares on the Date of Grant. This will result in the recognition
of taxable income on the Date of Grant equal to such fair market value (but will
not affect the Vesting of your Restricted Shares or the removal of the Transfer
Restrictions). THIS AWARD IS CONDITIONED ON YOUR OPENING AND ACTIVATING THE
ACCOUNT REFERRED TO IN PARAGRAPH 3(b), YOUR EXECUTING THE RELATED SIGNATURE CARD
AND RETURNING IT TO THE ADDRESS DESIGNATED ON THE SIGNATURE CARD AND/OR BY THE
METHOD DESIGNATED ON THE SIGNATURE CARD BY THE DATE SPECIFIED, AND IS SUBJECT TO
ALL TERMS, CONDITIONS AND PROVISIONS OF THE PLAN AND THIS AWARD AGREEMENT,
INCLUDING, WITHOUT LIMITATION, THE ARBITRATION AND CHOICE OF FORUM PROVISIONS
SET FORTH IN PARAGRAPH 12. BY EXECUTING THE RELATED SIGNATURE CARD, YOU WILL
HAVE CONFIRMED YOUR ACCEPTANCE OF ALL OF THE TERMS AND CONDITIONS OF THIS AWARD
AGREEMENT.



--------------------------------------------------------------------------------

3. Certain Material Terms of Restricted Shares.

(a) Vesting. All of your Supplemental Restricted Shares shall be Vested on the
Date of Grant. Except as provided in this Paragraph 3 and in Paragraphs 2, 4, 6,
7, 9 and 10, on each Vesting Date you shall become Vested in the number or
percentage of Base Restricted Shares specified next to such Vesting Date on the
Award Statement (which may be rounded to avoid fractional Shares). When a
Restricted Share becomes Vested, it means only that your continued active
Employment is not required in order for your Restricted Shares that become
Vested to become fully transferable without risk of forfeiture. However, all
other terms and conditions of this Award Agreement (including the Transfer
Restrictions described in Paragraph 3(c)) shall continue to apply to such
Restricted Shares, and failure to meet such terms and conditions may result in
the forfeiture of all of your rights in respect of the Restricted Shares and
their return to GS Inc. and the cancellation of this Award.

(b) Date of Grant. The date on which your Restricted Shares will be granted,
subject to the conditions of this Award Agreement, is set forth on your Award
Statement. Except as provided in this Paragraph 3 and in Paragraph 2, the
Restricted Shares shall, unless otherwise determined by the Firm, be delivered
to your Account, and, except as provided in Paragraphs 3(d), 7 and 9(g), shall
be subject to the Transfer Restrictions described in Paragraph 3(c).

(c) Transfer Restrictions; Escrow.

(i) Except as provided in Paragraphs 3(d), 7, and 9(g), Restricted Shares shall
be subject to Transfer Restrictions until the Transferability Date next to such
number or percentage of Restricted Shares on your Award Statement. Any purported
sale, exchange, transfer, assignment, pledge, hypothecation, fractionalization,
hedge or other disposition in violation of the Transfer Restrictions shall be
void. If and to the extent Restricted Shares are certificated, the Certificates
representing such Restricted Shares are subject to the restrictions in this
Paragraph 3(c)(i), and GS Inc. shall advise its transfer agent to place a stop
order against such Restricted Shares. Within 30 Business Days after the
Transferability Date (or any other date described herein on which the Transfer
Restrictions are removed), GS Inc. shall take, or shall cause to be taken, such
steps as may be necessary to remove the Transfer Restrictions in respect of any
of such Restricted Shares that have not been previously forfeited.

(ii) In the discretion of the Committee, delivery of the Restricted Shares or
the payment of cash or other property may be made directly into an escrow
account meeting such terms and conditions as are determined by the Firm,
provided that any other conditions or restrictions on delivery of Shares, cash
or other property required by this Award Agreement have been satisfied. By
accepting your Restricted Shares, you have agreed on behalf of yourself (and
your estate or other permitted beneficiary) that the Firm may establish and
maintain an escrow account for your benefit on such terms and conditions as the
Firm may deem necessary or appropriate (which may include, without limitation,
your (or your estate or other permitted beneficiary) executing any documents
related to, and your (or your estate or other permitted beneficiary) paying for
any costs associated with, such account). Any such escrow arrangement shall,
unless otherwise determined by the Firm, provide that (A) the escrow agent shall
have the exclusive authority to vote such Shares while held in escrow and
(B) dividends paid on such Shares held in escrow may be accumulated and shall be
paid as determined by the Firm in its sole discretion.

(iii) If you are a party to the Amended and Restated Shareholders’ Agreement
(the “Shareholders’ Agreement”), your Base Restricted Shares will be considered
“Covered Shares” for purposes of Section 2.1(a) of the Shareholders’ Agreement
as described in Appendix

 

2



--------------------------------------------------------------------------------

A hereto. Your Supplemental Restricted Shares will not be considered “Covered
Shares” for purposes of Section 2.1(a) of the Shareholders’ Agreement and will
not be subject to the retention requirement under the Shareholders’ Agreement.

(d) Death. Notwithstanding any other Paragraph of this Award Agreement, if you
die prior to the Transferability Date with respect to your Restricted Shares, as
soon as practicable after the date of death and after such documentation as may
be requested by the Committee is provided to the Committee, the Transfer
Restrictions then applicable to such Restricted Shares shall be removed.

4. Termination of Employment; Forfeiture of Restricted Shares.

(a) Unless the Committee determines otherwise, and except as provided in
Paragraphs 3(d), 6, 7, and 9(g), if your Employment terminates for any reason or
you otherwise are no longer actively employed with the Firm, your rights in
respect of your Restricted Shares that were Outstanding but that had not yet
become Vested prior to your termination of Employment immediately shall be
forfeited, such Restricted Shares immediately shall be returned to GS Inc. and
such portion of the Award immediately shall be cancelled. Unless the Committee
determines otherwise, and except as provided in Paragraphs 3(d), 7 and 9(g), if
your Employment terminates for any reason or you otherwise are no longer
actively employed with the Firm, the Transfer Restrictions shall continue to
apply to your Restricted Shares that were Outstanding and had become Vested
prior to your termination of Employment until the Transferability Date in
accordance with Paragraph 3(c).

(b) Without limiting the application of Paragraphs 4(c), 4(d) and 4(f), and
subject to Paragraphs 6(b) and 6(c), your rights in respect of (A) the Base
Restricted Shares that are Vested on the Date of Grant and (B) the number or
percentage of Supplemental Restricted Shares from which Transfer Restrictions
are scheduled to be released on an applicable Transferability Date immediately
shall be forfeited, such Year-End Restricted Shares immediately shall be
returned to GS Inc. and such portion of the Award immediately shall be cancelled
if you engage in “Competition” (as defined below) on or prior to the earlier of
(i) (X)         in the case of Base Restricted Shares that are Vested on the
Date of Grant and (Y) the December 31 that immediately precedes such
Transferability Date in the case of Supplemental Restricted Shares or (ii) the
date on which the Transfer Restrictions and risks of forfeiture with respect to
such Year-End Restricted Shares are removed following a Change in Control in
accordance with Paragraph 7 hereof. For purposes of this Award Agreement,
“Competition” means that you (i) form, or acquire a 5% or greater equity
ownership, voting or profit participation interest in, any Competitive
Enterprise, or (ii) associate in any capacity (including, but not limited to,
association as an officer, employee, partner, director, consultant, agent or
advisor) with any Competitive Enterprise.

(c) Unless the Committee determines otherwise, and except as provided in
Paragraph 7, if:

(i) you attempt to have any dispute under the Plan or this Award Agreement
resolved in any manner that is not provided for by Paragraph 12 or Section 3.17
of the Plan;

(ii) (A) you, in any manner, directly or indirectly, (1) Solicit any Client to
transact business with a Competitive Enterprise or to reduce or refrain from
doing any business with the Firm, (2) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Firm and any Client,
(3) Solicit any person who is an employee of the Firm to resign from the Firm or
to apply for or accept employment with any Competitive Enterprise or (4) on
behalf of yourself or any person or Competitive Enterprise hire, or participate
in the hiring of, any Selected Firm Personnel or identify, or participate in the
identification of, Selected Firm Personnel for potential hiring, whether as an
employee or consultant or otherwise,

 

3



--------------------------------------------------------------------------------

or (B) Selected Firm Personnel are Solicited, hired or accepted into
partnership, membership or similar status (1) by a Competitive Enterprise that
you form, that bears your name, in which you are a partner, member or have
similar status, or in which you possess or control greater than a de minimis
equity ownership, voting or profit participation or (2) by any Competitive
Enterprise where you have, or are intended to have, direct or indirect
managerial or supervisory responsibility for such Selected Firm Personnel; [or]

(iii) as a result of any action brought by you, it is determined that any of the
terms or conditions for the expiration of the Transfer Restrictions with respect
to this Award are invalid[;

(iv) GS Inc. fails to maintain the required “Minimum Tier 1 Capital Ratio” as
defined under Federal Reserve Board Regulations applicable to GS Inc. for a
period of 90 consecutive business days; or]

(v) [the Board of Governors of the Federal Reserve or the Federal Deposit
Insurance Corporation (the “FDIC”) makes a written recommendation under Title II
(Orderly Liquidation Authority) of the Dodd-Frank Wall Street Reform and
Consumer Protection Act for the appointment of the FDIC as a receiver of GS Inc.
based on a determination that GS Inc. is “in default” or “in danger of
default”],

your rights in respect of the following Restricted Shares (whether or not
Vested) immediately shall be forfeited, such Shares immediately shall be
returned to GS Inc. and such portion of the Award immediately shall be
cancelled: (x) all of your Restricted Shares granted if any of the events
described in this Paragraph 4(c) (the “Events”) occurs prior to the         Date
(as defined below); (y) two-thirds (2/3) of your Restricted Shares granted if
any of the Events occurs on or after the         Date but prior to the
        Date (as defined below); and (z) one-third (1/3) of your Restricted
Shares granted if any of the Events occurs on or after the         Date but
prior to the         Date (as defined below). The “        Date” is         .
The “        Date” is         . The “        Date” is         . Such forfeiture
will apply first to any Base Restricted Shares that are not Vested, then to any
Vested Base Restricted Shares, and then to any Supplemental Restricted Shares.

For purposes of the foregoing, the term “Selected Firm Personnel” means any
individual who is or in the three months preceding the conduct prohibited by
Paragraph 4(c)(ii), above, was (i) a Firm employee or consultant with whom you
personally worked while employed by the Firm, (ii) a Firm employee or consultant
who, at any time during the year preceding the date of the termination of your
Employment, worked in the same division in which you worked, or (iii) an
Advisory Director, a Managing Director, or a Senior Advisor of the Firm.

(d) Unless the Committee determines otherwise, and except as provided in
Paragraph 7, your rights in respect of Outstanding Restricted Shares (whether or
not Vested) immediately shall be forfeited, and such Shares immediately shall be
returned to GS Inc., if, before the Transferability Date for such Restricted
Shares:

(i) any event that constitutes Cause has occurred;

(ii) the Committee determines that you failed to meet, in any respect, any
obligation you may have under any agreement between you and the Firm, or any
agreement entered into in connection with your Employment with the Firm or this
Award, including, without limitation, the Firm’s notice period requirement
applicable to you, any offer letter, employment agreement or any shareholders’
agreement to which other similarly situated employees of the Firm are a party;

 

4



--------------------------------------------------------------------------------

(iii) you fail to certify to GS Inc., in accordance with procedures established
by the Committee, that you have complied, or the Committee determines that you
in fact have failed to comply, with all the terms and conditions of the Plan and
this Award Agreement. By requesting the sale of Shares following the release of
Transfer Restrictions, you shall be deemed to have represented and certified at
such time that you have complied with all the terms and conditions of the Plan
and this Award Agreement; or

(iv) your Employment terminates for any reason or you otherwise are no longer
actively employed with the Firm and an entity to which you provide services
grants you cash, equity or other property (whether vested or unvested) to
replace, substitute for or otherwise in respect of any Outstanding Restricted
Shares.

(e) For the avoidance of doubt, failure to pay or reimburse the Firm, upon
demand, for any amount you owe to the Firm shall constitute (i) failure to meet
an obligation you have under an agreement referred to in Paragraph 4(d)(ii),
regardless of whether such obligation arises under a written agreement, and/or
(ii) a material violation of Firm policy constituting Cause referred to in
Paragraph 4(d)(i).

(f) Unless the Committee determines otherwise, without limiting any other
provision in Paragraphs 4(b), 4(c) or 4(d), and except as provided in Paragraph
7, if:

(i) the Committee determines that, during the Firm’s         fiscal year, you
participated in the structuring or marketing of any product or service, or
participated on behalf of the Firm or any of its clients in the purchase or sale
of any security or other property, in any case without appropriate consideration
of the risk to the Firm or the broader financial system as a whole (for example,
where you have improperly analyzed such risk or where you have failed
sufficiently to raise concerns about such risk) and, as a result of such action
or omission, the Committee determines there has been, or reasonably could be
expected to be, a material adverse impact on the Firm, your business unit or the
broader financial system, your rights in respect of your Outstanding Restricted
Shares awarded as part of this Award (whether or not Vested) immediately shall
be forfeited, such Shares immediately shall be returned to GS Inc. and this
Award shall be cancelled (and any dividends or other amounts paid or delivered
to you in respect of this Award shall be subject to repayment in accordance
with, or in a manner similar to the provisions described in, Paragraph 5)[, or

(ii) prior to the         Date there occurred a “Claw-Back Event” (as defined
below), if and to the extent determined by the Committee, your rights in respect
of your Year-End Restricted Shares awarded as part of this Award shall
terminate, such Year-End Restricted Shares shall cease to be Outstanding, your
rights in respect of such Restricted Shares shall be forfeited and such
Restricted Shares immediately shall be returned to GS Inc. in each of the
following circumstances and amounts:

(1) for all Claw-Back Events identified before the         Date, up to one-third
(1/3) of your Year-End Restricted Shares in the aggregate;

(2) for all Claw-Back Events identified after the         Date but before the
        Date, up to one-third (1/3) of your Year-End Restricted Shares in the
aggregate; and

(3) for all Claw-Back Events identified after the         Date but before the
        Date, up to one-third (1/3) of your Year-End Restricted Shares in the
aggregate.

 

5



--------------------------------------------------------------------------------

A “Claw-Back Event” for purposes of this Paragraph 4(f)(ii) means there occurred
(A) an annual pre-tax loss at GS Inc., or (B) annual negative revenues in one or
more reporting segments as disclosed in the Firm’s Form 10-K other than the
Investing & Lending segment, or annual negative revenues in the Investing &
Lending segment of $5 billion or more, provided in either case that you are
employed in a business within such reporting segment, or (C) a loss equal to at
least 5% of firmwide capital from a reportable operational risk event determined
in accordance with the firmwide Reporting Operational Risk Events Policy. In
determining the extent to which this Paragraph 4(f)(ii) shall result in the
termination or cancellation of any portion of this Award, the Committee will
consider certain factors, including the reason for the Claw-Back Event and the
extent to which an employee participated in the Claw-Back Event, the extent to
which your compensation for the Firm’s         fiscal year may or may not have
been adjusted to take into account the risk associated with the Claw-Back Event,
and the extent to which your compensation may be adjusted for the year in which
the Claw-Back Event is discovered].

5. Repayment and Forfeiture.

(a) The provisions of Section 2.5.3 of the Plan (which require Grantees, as
determined by the Firm in its sole discretion, to either return to the Firm
Restricted Shares, or to pay to the Firm an amount equal to such Shares’ Fair
Market Value (determined at the time such Restricted Shares became Vested or at
the time the Transfer Restrictions were released, as applicable), in each case,
without reduction for any amounts applied to satisfy withholding tax or other
obligations as set forth in Paragraph 5(b), if the Committee determines that all
terms and conditions of this Award Agreement were not satisfied) shall apply to
this Award. For the avoidance of doubt, the provisions of Section 2.5.3 of the
Plan apply to all amounts received under this Award, including all dividends
received on Restricted Shares, without reduction for any amount applied to
satisfy tax withholding or other obligations in respect of such payment.

(b) If and to the extent you forfeit any Restricted Shares hereunder or are
required to repay any amount in respect of a number of Restricted Shares
pursuant to Paragraph 5(a), you also will be required to pay to the Firm,
immediately upon demand therefor, an amount equal to the Shares’ Fair Market
Value (determined as of the Date of Grant) that were used to satisfy tax
withholding for such Restricted Shares that are forfeited or subject to
repayment pursuant to Paragraph 5(a). Such repayment amount for Restricted
Shares applied to tax withholding will be determined by multiplying the number
of Restricted Shares that were used to satisfy withholding taxes related to this
Award (the “Tax Withholding Shares”) by a fraction, the numerator of which is
the number of Restricted Shares you forfeited (or with respect to which
repayment is required) and the denominator of which is the number of Restricted
Shares that comprised the Award (reduced by the Tax Withholding Shares).

6. Extended Absence, Retirement and Downsizing.

(a) Notwithstanding any other provision of this Award Agreement, but subject to
Paragraph 6(b), in the event of the termination of your Employment (determined
as described in Section 1.2.20 of the Plan) by reason of Extended Absence or
Retirement, the condition set forth in Paragraph 4(a) shall be waived with
respect to any Restricted Shares that were Outstanding but that had not yet
become Vested immediately prior to such termination of Employment (as a result
of which such Restricted Shares shall become Vested), but all other terms and
conditions of this Award Agreement shall continue to apply (including any
applicable Transfer Restrictions). Any termination of Employment by reason of
Extended Absence or Retirement shall not affect any applicable Transfer
Restrictions, and any Transfer Restrictions shall continue to apply until the
Transferability Date as provided in Paragraph 3(c).

 

6



--------------------------------------------------------------------------------

(b) Without limiting the application of Paragraphs 4(c), 4(d) and 4(f), your
rights in respect of your Outstanding Restricted Shares that become Vested in
accordance with Paragraph 6(a) immediately shall be forfeited and such
Restricted Shares immediately shall be returned to GS Inc. if, prior to the
original Vesting Date with respect to such Restricted Shares, you engage in
Competition. Notwithstanding the foregoing, unless otherwise determined by the
Committee in its discretion, neither Paragraph 4(b) nor this Paragraph 6(b) will
apply to your Outstanding Restricted Shares if your termination of Employment by
reason of Extended Absence or Retirement is characterized by the Firm as
“involuntary” or by “mutual agreement” other than for Cause and if you execute
such a general waiver and release of claims and an agreement to pay any
associated tax liability, both as may be prescribed by the Firm or its designee.
No termination of Employment initiated by you, including any termination claimed
to be a “constructive termination” or the like or a termination for good reason,
will constitute an “involuntary” termination of Employment or a termination of
Employment by “mutual agreement.”

(c) Notwithstanding any other provision of this Award Agreement and subject to
your executing such general waiver and release of claims and an agreement to pay
any associated tax liability, both as may be prescribed by the Firm or its
designee, if your Employment is terminated without Cause solely by reason of a
“downsizing,” the condition set forth in Paragraph 4(a) shall be waived with
respect to your Restricted Shares that were Outstanding but that had not yet
become Vested immediately prior to such termination of Employment (as a result
of which such Restricted Shares shall become Vested) and Paragraph 4(b) shall
not apply to your Outstanding Restricted Shares, but all other conditions of
this Award Agreement shall continue to apply (including any applicable Transfer
Restrictions). Whether or not your Employment is terminated solely by reason of
a “downsizing” shall be determined by the Firm in its sole discretion. No
termination of Employment initiated by you, including any termination claimed to
be a “constructive termination” or the like or a termination for good reason,
will be solely by reason of a “downsizing.” Your termination of Employment by
reason of “downsizing” shall not affect any applicable Transfer Restrictions,
and any Transfer Restrictions shall continue to apply until the Transferability
Date as provided in Paragraph 3(c).

7. Change in Control. Notwithstanding anything to the contrary in this Award
Agreement, in the event a Change in Control shall occur and within 18 months
thereafter the Firm terminates your Employment without Cause or you terminate
your Employment for Good Reason, all of the Transfer Restrictions and risks of
forfeiture with respect to your Restricted Shares (whether or not Vested) shall
be removed.

8. Dividends. You shall be entitled to receive on a current basis any regular
cash dividend paid by GS Inc. in respect of your Restricted Shares, or, if the
Restricted Shares are held in escrow, the Firm will direct the transfer/paying
agent to distribute the dividends to you in respect of your Restricted Shares.

9. Certain Additional Terms, Conditions and Agreements.

(a) The Vesting and delivery of Shares and the removal of the Transfer
Restrictions are conditioned on your satisfaction of any applicable withholding
taxes in accordance with Section 3.2 of the Plan. To the extent permitted by
applicable law, the Firm, in its sole discretion, may require you to provide
amounts equal to all or a portion of any Federal, State, local, foreign or other
tax obligations imposed on you or the Firm in connection with the grant, Vesting
or delivery of this Award by requiring you to choose between remitting such
amount (i) in cash (or through payroll deduction or otherwise), (ii) in the form
of proceeds from the Firm’s executing a sale of Shares delivered to you pursuant
to this

 

7



--------------------------------------------------------------------------------

Award or (iii) in Shares delivered to you pursuant to this Award. In addition,
if you are an individual with separate employment contracts (at any time during
and/or after the Firm’s         fiscal year), the Firm may, in its sole
discretion, require you to provide for a reserve in an amount the Firm
determines is advisable or necessary in connection with any actual, anticipated
or potential tax consequences related to your separate employment contracts by
requiring you to choose between remitting such amount (i) in cash (or through
payroll deduction or otherwise) or (ii) in the form of proceeds from the Firm’s
executing a sale of Shares delivered to you pursuant to this Award (or any other
Outstanding Awards under the Plan). In no event, however, shall any choice you
may have under the preceding two sentences determine, or give you any discretion
to affect, the timing of the delivery of Shares or the timing of payment of tax
obligations.

(b) If you are or become a Managing Director, your rights in respect of the
Restricted Shares are conditioned on your becoming a party to any shareholders’
agreement to which other similarly situated employees of the Firm are a party.

(c) Your rights in respect of this Award are conditioned on the receipt to the
full satisfaction of the Committee of any required consents (as described in
Section 3.3 of the Plan) that the Committee may determine to be necessary or
advisable.

(d) You understand and agree, in accordance with Section 3.3 of the Plan, by
accepting this Award you have expressly consented to all of the items listed in
Section 3.3.3(d) of the Plan, which are incorporated herein by reference,
including without limitation the Firm’s supplying to any third party
recordkeeper of the Plan or other person such personal information of yours as
the Committee deems advisable to administer the Plan.

(e) You understand and agree, in accordance with Section 3.22 of the Plan, by
accepting this Award you have agreed to be subject to the Firm’s policies in
effect from time to time concerning trading in Shares and hedging or pledging
Shares and equity-based compensation or other awards (including, without
limitation, the Firm’s “Policies With Respect to Transactions Involving GS
Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”), and
confidential or proprietary information, and to effect sales of Shares delivered
to you in respect of this Award in accordance with such rules and procedures as
may be adopted from time to time with respect to sales of such Shares (which may
include, without limitation, restrictions relating to the timing of sale
requests, the manner in which sales are executed, pricing method, consolidation
or aggregation of orders and volume limits determined by the Firm). In addition,
you understand and agree that you shall be responsible for all brokerage costs
and other fees or expenses associated with this Award, including, without
limitation, such brokerage costs or other fees or expenses in connection with
the sale of Shares delivered to you hereunder.

(f) GS Inc. may affix to Certificates representing Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under a separate agreement with GS Inc.). GS Inc. may advise the transfer agent
to place a stop order against any legended Shares.

(g) Without limiting the application of Paragraphs 4(b), 4(c), 4(d) and 4(f),
if:

(i) your Employment with the Firm terminates solely because you resigned to
accept Conflicted Employment; or

(ii) following your termination of Employment other than described in
Paragraph 9(g)(i), you notify the Firm that you have accepted or intend to
accept Conflicted Employment at a time when you continue to hold Outstanding
Restricted Shares;

 

8



--------------------------------------------------------------------------------

then, in the case of Paragraph 9(g)(i) only, the condition set forth in
Paragraph 4(a) shall be waived with respect to any Restricted Shares you then
hold that had not yet become Vested immediately prior to such termination of
Employment (as a result of which such Restricted Shares shall become Vested)
and, in the case of Paragraphs 9(g)(i) and 9(g)(ii), any Transfer Restrictions
shall be removed, in each case, subject to the last sentence of this Paragraph
9(g) and as soon as practicable after the Committee has received satisfactory
documentation relating to your Conflicted Employment. For the avoidance of
doubt, and subject to applicable law, nothing in this Paragraph 9(g) shall limit
the Committee’s authority to exercise its rights under the Award Agreement or
the Plan (including, without limitation, Section 1.3.2 of the Plan) to take or
require you to take other steps it determines in its sole discretion to be
necessary or appropriate to cure an actual or perceived conflict of interest.

(h) In addition to and without limiting the generality of the provisions of
Section 1.3.5 of the Plan, neither the Firm nor any Covered Person shall have
any liability to you or any other person for any action taken or omitted in
respect of this or any other Award.

(i) You understand and agree, by accepting this Award, that Restricted Shares
hereby are pledged to the Firm to secure its right to such Restricted Shares in
the event you forfeit any such Restricted Shares pursuant to the terms of the
Plan or this Award Agreement. This Award, if held in escrow, will not be
delivered to you but will be held by an escrow agent for your benefit. If an
escrow agent is used, such escrow agent will also hold the Restricted Shares for
the benefit of the Firm for the purpose of perfecting its security interest.

(j) You understand and agree that, in the event of your termination of
Employment while you continue to hold Outstanding Restricted Shares, you may be
required to certify, from time to time, your compliance with all terms and
conditions of the Plan and this Award Agreement. You understand and agree that
(i) it is your responsibility to inform the Firm of any changes to your address
to ensure timely receipt of the certification materials, (ii) you are
responsible for obtaining such certification materials by contacting the Firm if
you do not receive certification materials, and (iii) failure to return properly
completed certification materials by the deadline specified in the certification
materials will result in the forfeiture of all of your Outstanding Restricted
Shares in accordance with Paragraph 4(d)(iii).

10. Right of Offset. The Firm may exercise its right of offset under Section 3.4
of the Plan by conditioning the payment of dividends or the removal of the
Transfer Restrictions on your satisfaction of your obligations to the Firm in a
manner deemed appropriate by the Committee, including by the application of some
or all of your Restricted Shares.

11. Amendment. The Committee reserves the right at any time to amend the terms
and conditions set forth in this Award Agreement, and the Board may amend the
Plan in any respect; provided that, notwithstanding the foregoing and Sections
1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall materially
adversely affect your rights and obligations under this Award Agreement without
your consent; and provided further that the Committee expressly reserves its
rights to amend the Award Agreement and the Plan as described in Sections
1.3.2(h)(1), (2) and (4) of the Plan. Any amendment of this Award Agreement
shall be in writing.

12. Arbitration; Choice of Forum. BY ACCEPTING THIS AWARD, (A) YOU UNDERSTAND
AND AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN
SECTION 3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY REFERENCE
AND WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY OR CLAIM
BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING THE PLAN OR
THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW YORK CITY,
PURSUANT TO THE

 

9



--------------------------------------------------------------------------------

TERMS MORE FULLY SET FORTH IN SECTION 3.17 OF THE PLAN, SHALL APPLY, (B) YOU
AGREE TO ARBITRATE ALL CLAIMS AS DESCRIBED IN SECTION 3.17 OF THE PLAN IN
ACCORDANCE WITH THE ARBITRATION PROCEDURE SET FORTH IN SECTION 3.17, AND (C) YOU
AGREE THAT, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, NO ARBITRATOR
SHALL HAVE THE AUTHORITY TO CONSIDER CLASS OR COLLECTIVE CLAIMS, TO ORDER
CONSOLIDATION OR TO JOIN DIFFERENT CLAIMANTS OR GRANT RELIEF OTHER THAN ON AN
INDIVIDUAL BASIS TO THE INDIVIDUAL CLAIMANT INVOLVED.

13. Non-transferability. Except as otherwise may be provided in this Paragraph
13 or as otherwise may be provided by the Committee, and without limiting
Paragraph 3(c) hereof, the limitations on transferability set forth in
Section 3.5 of the Plan shall apply to this Award. Any purported transfer or
assignment in violation of the provisions of this Paragraph 13 or Section 3.5 of
the Plan shall be void. The Committee may adopt procedures pursuant to which
some or all recipients of Restricted Shares may transfer some or all of their
Restricted Shares (which shall continue to be subject to the Transfer
Restrictions until the Transferability Date) through a gift for no consideration
to any immediate family member (as determined pursuant to the procedures) or a
trust in which the recipient and/or the recipient’s immediate family members in
the aggregate have 100% of the beneficial interest (as determined pursuant to
the procedures).

14. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAWS.

15. Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly executed
and delivered as of the Date of Grant.

 

THE GOLDMAN SACHS GROUP, INC. By:   Name:   Title:  

 

11



--------------------------------------------------------------------------------

Appendix A

Treatment of         Restricted Shares under the Shareholders’ Agreement.
Capitalized terms used in this Appendix A that are not defined in this Appendix
A, the Award Agreement or the Plan have the meanings as used or defined in the
Shareholders’ Agreement.

 

  •   With respect to all Base Restricted Shares that are awarded under the
        Year-End Restricted Stock Award, an event triggering the recalculation
of the Covered Person’s Covered Shares shall be deemed to occur on each of the
        Date, the         Date, and the         Date (each such date being
referred to as a “Trigger Date”).

 

  •   As of each such Trigger Date, such Covered Person’s Covered Shares shall
be increased by:

 

  •   the gross number of Base Restricted Shares that cease to be forfeitable on
such Trigger Date pursuant to Paragraph 4(c) (determined before any deductions,
including any deductions for withholding taxes, fees or commissions), minus

 

  •   such gross number multiplied by the Specified Tax Rate that would apply if
the Covered Person had received, on or around the Trigger Date, a delivery of
Common Stock underlying Year-End RSUs instead of receiving a grant of Restricted
Shares.

 

  •   Until a Trigger Date, the Covered Person shall not be deemed to be the
Sole Beneficial Owner of the Restricted Shares (including for these purposes
Supplemental Restricted Shares) that cease to be subject to forfeiture on such
Trigger Date under Paragraph 4(c) (and therefore until such Trigger Date such
Shares shall not be counted toward the satisfaction of the Transfer Restrictions
(as defined in the Shareholders’ Agreement)).

 

12